Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
LISA GUSTAFSON FEIS et al.,
                                                   8:20-cv-566
                      Plaintiffs,                  (GLS/CFH)

                v.

THE TOWN OF MASSENA, NY,
et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFFS:
Lisa Gustafson Feis &
Julien Feis
Pro Se
21707 65th Ave CT E
Spanaway, WA 98387

FOR THE DEFENDANTS:
The Town of Massena, NY
Office of Stewart L. Weisman           STEWART L. WEISMAN, ESQ.
8060 Shadowrock Road
Manlius, NY 13104

Hancock, Daniel & Johnson              DUSTIN PLUMADORE, ESQ.
5793 Widewaters Parkway
Suite 210
Dewitt, NY 12983

The Village of Massena, NY,
Massena Police Department, Chief
Adam Love, Sgt. Mark Englert,
Christopher D. Flynn, Cody J.
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 2 of 20




Wilson, Nicholas C. Belile, C. Bain,
Ptl. McDowell, Ptl. Cary, C. Francis,
& A. Richard
Fischer, Bessette Law Firm                  ROBERT R LAWYER, III, ESQ.
P.O. Box 420
43 Golf Course Road
Malone, NY 12953-0420

Massena Volunteer Emergency
Unit & James McGrath
Smith, Sovik, Kendrick & Sugnet,            KAREN G. FELTER, ESQ.
P.C.                                        STEVEN W. WILLIAMS, ESQ.
250 South Clinton Street
Suite 600
Syracuse, NY 13202-1252

Massena Memorial Hospital,
Bedros Bakirtzian, Brian Belile,
Peggy Truesdell, Meghan Carr,
Micheline McCarthy, Maryann
Childs, Mark Harmon, &
Susan M. Mackey
Martin Ganotis Brown Mould &                CHRISTIAN T. PAYNE, ESQ.
Currie, PC                                  GABRIELLE L. BULL, ESQ.
5788 Widewaters Parkway
Dewitt, NY 13214

Halina Jandura-Cessna &
Joseph Lamb
Phelan, Phelan & Danek, LLP                 ROBIN BARTLETT PHELAN,
300 Great Oaks Blvd.                        ESQ.
Suite 315                                   TIMOTHY TRIPP, ESQ.
Albany, NY 12203

Ismene Maravegias
O’Connor, O’Connor Law Firm                 DENNIS A. FIRST, ESQ.
20 Corporate Woods Boulevard                ELIZABETH J. GROGAN, ESQ.

                                        2
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 3 of 20




Albany, NY 12211

Randy J. Fenton & Debora
Fenton,
Trevett Cristo P.C.                      LOUIS B. CRISTO, ESQ.
Two State Street                         MELANIE WOLK, ESQ.
Suite 1000
Rochester, NY 14614

Vicky Adams                              NO APPEARANCES

The Massena Volunteer                    NO APPEARANCES
Fire Department


Gary L. Sharpe
Senior District Judge

                MEMORANDUM-DECISION AND ORDER

                              I. Introduction

     Plaintiffs pro se Lisa Gustafson Feis (hereinafter “Feis”) and Julien

Feis (hereinafter “Julien”)1 commenced this action against thirty-one


      1
        It is not apparent what, if any, claims are asserted by Julien. In
the amended complaint’s “prayer for relief,” Julien seeks “relief for
damages that harmed . . . [Julien] emotionally, mentally, and financially.”
(Am. Compl. ¶ 678.) MVEU and McGrath argue that “an individual’s claim
for mental or emotional distress arising from alleged violations of a loved
one’s civil rights, standing alone, is not cognizable under [S]ection 1983,”
and that Julien cannot assert a claim for loss of consortium because it is
not cognizable under Section 1983, and, therefore, any “stand-alone”
claim by Julien must be dismissed. (Dkt. No. 169, Attach. 1 at 19-20.)
Such assertion is incorrect, and, thus, MVEU and McGrath’s motion to
                                     3
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 4 of 20




defendants alleging constitutional and state law violations in connection

with a personal injury accident and the ensuing medical attention received.

(Am. Compl., Dkt. No. 87.) Pending are motions to dismiss filed by

defendants Ismene Maravegias, M.D., (Dkt. No. 92), Halina Jandura-

Cessna, M.D., (Dkt. No. 103), The Town of Massena, NY, (Dkt. No. 114),

Joseph Lamb, P.A., (Dkt. No. 162),2 and Massena Volunteer Emergency

Unit (MVEU) and James McGrath, E.M.T., (Dkt. No. 169). For the

following reasons, the motions of Maravegias, Cessna, Lamb, and MVEU

and McGrath are granted, and the Town’s motion is denied as moot.

                              II. Background




dismiss on this basis is denied. Indeed, diversity jurisdiction has been
alleged, (Am. Compl. ¶¶ 8, 11-12), and, to date, has not been challenged.
In any event, plaintiffs, in response to this argument, contend that Julien
“has not claimed loss of consortium in the amended complaint.” (Dkt. No.
175 at 13.) As such, a loss of consortium claim is not before the court.
As to what, if any, claims are before the court, as noted above, it is
unclear. Nonetheless, in light of the lack of meritorious arguments by
defendants on this point, as well as the liberal construction afforded to pro
se plaintiffs at this stage, there is no occasion to reach any potential
claims asserted by Julien.
      2
        Lamb joins Cessna’s motion and incorporates by reference all
supporting papers. (Dkt. No. 162.)
                                     4
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 5 of 20




A.    Facts3

      On June 5, 2016, Feis was “a pedestrian traversing the parking lot of

the Super 8 motel [in the Village of Massena] . . . when she was struck by

[a] motor vehicle and trailer driven by” a non-party. (Am. Compl. ¶ 84.)

Feis “was unable to stand or walk on her own” and her “inability to stand or

walk, and the knowledge that [she] was struck by a motor vehicle[,] pointed

towards a significant pelvis or spine injury since both legs were affected.”

(Id. ¶¶ 112-13.) Despite Feis’ “visible injuries,” neither the emergency

medical technicians (EMTs) nor the police responding to the scene

“attempted to treat . . . Feis as a motor vehicle vs. pedestrian accident

victim, but casually treated her as an intoxicated person that had fallen.”

(Id. ¶¶ 84, 111, 152.)

      “At the scene, [defendants] left . . . Feis sitting on the cold, wet

ground helplessly,” and “then she was loaded into the ambulance without

stabilization.” (Id. ¶ 224.) She was not “secure[d] . . . with a c-collar or a


       3
         The facts are drawn from plaintiffs’ amended complaint, (Dkt. No.
87), and presented in the light most favorable to them. However, to the
extent the complaint is riddled with legal conclusions, such facts need not
be accepted as true. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(“[T]he tenet that a court must accept as true all of the allegations
contained in a complaint is inapplicable to legal conclusions.”).
                                        5
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 6 of 20




pelvic tourniquet for hours after the accident,” and defendants “failed to

address the urgency of [her] critical condition and call for or insist on a

medivac or other urgent transport to a Tier 1 Trauma facility that was

clearly needed.” (Id. ¶¶ 347, 350.) She was transported to Massena

Hospital, where she “was moved with a complete disregard for safety or

the amount of pain each movement caused.” (Id. ¶¶ 225, 289.)

B.    Procedural History4

      Plaintiffs commenced the instant action on May 21, 2020. (Compl.,

Dkt. No. 1.) Maravegias, Randy and Debora Fenton, and Cessna filed

motions to dismiss. (Dkt. Nos. 39, 63, 85.) On October 2, 2020, plaintiffs

filed an amended complaint, (Dkt. No. 87), which mooted the previously

filed motions to dismiss, (Dkt. No. 88).

      Plaintiffs assert the following causes of action as against Maravegias:

(1) “(Gross Negligence)[:] [v]iolations of 42 U.S.C. [§] 1983: Eighth and

Fourteenth Amendments - right to adequate medical care and protection”;


       4
          As a pro se litigant, the court must read plaintiffs’ pleadings
“liberally and interpret them to raise the strongest arguments that they
suggest.” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir. 1999)
(internal quotation marks and citation omitted).


                                       6
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 7 of 20




(2) “creating false light”; and (3) a “violation of privacy rights,” (Am.

Compl., ¶¶ 234-44, 328-57; 647-54; 676-77); as against Cessna:

(1) “(Gross Negligence)[:] [v]iolations of 42 U.S.C. [§] 1983: Eighth and

Fourteenth Amendments - right to adequate medical care and protection,”

and (2) a “violation of privacy rights,” (id. ¶¶ 234-44, 328-57; 676-77); as

against Lamb: “(Gross Negligence)[:] [v]iolations of 42 U.S.C. [§] 1983:

Eighth and Fourteenth Amendments - right to adequate medical care and

protection,” (id. ¶¶ 234-44, 328-57); as against MVEU and McGrath:

(1) “(Gross Negligence)[:] [v]iolations of 42 U.S.C. [§] 1983: Eighth and

Fourteenth Amendments - right to adequate medical care and protection,”

and (2) collusion, (id. ¶¶ 234-44, 312-327; 446-468); and as against the

Town of Massena: “(Gross Negligence)[:] [v]iolations of 42 U.S.C. [§] 1983:

Eighth and Fourteenth Amendments - right to adequate medical care and

protection,” (id. ¶¶ 234-49).

                         V. Standard of Review

A.    Rule 12(b)(6)

      The standard of review under Fed. R. Civ. P. 12(b)(6) is well settled

and will not be repeated here. For a full discussion of the governing

standard, the court refers the parties to its prior decision in Ellis v. Cohen &

                                        7
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 8 of 20




Slamowitz, LLP, 701 F. Supp. 2d 215, 218 (N.D.N.Y. 2010).

B.    Rule 12(b)(5)

      When a defendant moves to dismiss for insufficient service of

process under Rule 12(b)(5) of the Federal Rules of Civil Procedure, “[t]he

burden is on the plaintiff to establish that his service was not insufficient.”

DiFillippo v. Special Metal Corp., 299 F.R.D. 348, 353 (N.D.N.Y. 2014)

(citation omitted). “Conclusory statements that a defendant was properly

served are insufficient to meet that burden.” Flemming v. Moulton, No.

9:13-CV-1324, 2015 WL 5147035, at *4 (N.D.N.Y. Sept. 1, 2015) (internal

quotation marks and citation omitted). “In resolving the motion, the court

must look to matters outside the complaint to determine what steps, if any,

the plaintiff took to effect service.” Id. (internal quotation marks and

citation omitted). If service is deficient, “the court may, but is not required

to, dismiss the action[, or] the court may grant leave to allow the plaintiff to

cure the insufficiency.” DiFillippo, 299 F.R.D. at 353 (citation omitted).

                                IV. Discussion

A.    Motions of Maravegias, Cessna, Lamb, and MVEU and McGrath

      1.    § 1983 Claim

      Maravegias, Cessna, Lamb, MVEU, and McGrath move to dismiss

                                        8
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 9 of 20




plaintiffs’ § 1983 claim on the basis of untimeliness. (Dkt. No. 92, Attach.

2; Dkt. No. 103, Attach. 2 at 2-9; Dkt. No. 169, Attach. 1 at 4-9, 20-21.)

Specifically, defendants argue that plaintiffs failed to commence the instant

action within three years of when they knew or had reason to know of the

injuries that form the basis of the action, or, alternatively, failed to serve a

notice of claim within ninety days after the claims arose and failed to

commence the instant action within one year and ninety days after the

claims arose in accordance with New York General Municipal Law §§ 50-

e(1)(a) and 50-i(1). (Id.) MVEU and McGrath also seek dismissal of

plaintiffs’ § 1983 claim on the basis that the Eighth and Fourteenth

Amendments are inapplicable to this case. (Dkt. No. 169, Attach. 1 at 11-

13.)

       In response, plaintiffs maintain that they were unaware of the events

giving rise to their § 1983 claim until reviewing a video of the accident in

August 2018, and receiving and reviewing medical records in September

2019. (Dkt. No. 116 at 4-6, 9; Dkt. No. 117 at 5, 7-8; Dkt. No. 175 at 4-6.)

As to the applicability of the Eighth and Fourteenth Amendments, plaintiffs

maintain that “Feis was in the custody of [s]tate actors at all times,” and

“remained in the custody of the Massena Police until transferred to

                                        9
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 10 of 20




Vermont and had a Constitutional right to suitable/acceptable medical

care.” (Dkt. No. 175 at 8, 10.)

      At this stage, accepting as true all plausible asserted facts, and

construing them in the light most favorable to plaintiffs, the court assumes,

without deciding, that plaintiffs’ complaint is timely. However, even with the

liberal construction afforded to plaintiffs as pro se litigants, the amended

complaint is devoid of a cognizable § 1983 claim as to the moving

defendants. As explained below, the Eighth and Fourteenth Amendments

do not apply here because there was no formal adjudication of guilt against

plaintiffs, or any apprehension of plaintiffs by the police or any other

government actor, at the time Feis required medical care.

      The Eighth Amendment’s proscription of cruel and unusual

punishments is violated by “deliberate indifference to serious medical

needs of prisoners.” Estelle v. Gamble, 429 U.S. 97, 104 (1976)

(emphasis added). Indeed, the principles of the Eighth Amendment, made

applicable to the States by the Fourteenth Amendment, “establish the

government’s obligation to provide medical care for those whom it is

punishing by incarceration. An inmate must rely on prison authorities to

treat his medical needs; if the authorities fail to do so, those needs will not

                                       10
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 11 of 20




be met.” Id. at 103 (emphasis added).

      Accordingly, “Eighth Amendment scrutiny is appropriate only after the

State has complied with the constitutional guarantees traditionally

associated with criminal prosecutions,” and “the State does not acquire the

power to punish with which the Eighth Amendment is concerned until after

it has secured a formal adjudication of guilt in accordance with due process

of law.” City of Revere v. Mass. Gen. Hosp., 463 U.S. 239, 244 (1983)

(citations omitted) (emphasis added); see Weyant v. Okst, 101 F.3d 845,

856 (2d Cir. 1996) (“When [the plaintiff] needed medical attention, he was

a pretrial detainee, not a person who had been convicted, and hence the

Eighth Amendment did not apply.” (citations omitted)); Santiago v. City of

New York, No. 98 Civ. 6543, 2000 WL 1532950, at *4 (S.D.N.Y. Oct. 17,

2000) (“The Eighth Amendment’s prohibition on cruel and unusual

punishment prohibits deliberate indifference to serious medical needs

manifested by intentionally denying or delaying access to medical care.

However, the Eighth Amendment has no application when there has been

no formal adjudication of guilt.” (internal quotation marks, alteration, and

citations omitted)). Here, because there was no formal adjudication of guilt

against plaintiffs at the time Feis required medical care, the Eighth

                                      11
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 12 of 20




Amendment does not apply.

        Nor does the Fourteenth Amendment apply. Indeed, the Due

Process Clause “require[s] the responsible government or governmental

agency to provide medical care to persons . . . who have been injured

while being apprehended by the police.” City of Revere, 463 U.S. at 244

(emphasis added); see Santiago, 2000 WL 1532950, at *4 (“[T]he

deliberate indifference claims of prisoners arise under the Eighth

Amendment, and those of pre-trial detainees arise under the Due Process

Clause of either the Fourteenth Amendment or the Fifth Amendment.”

(emphasis added)). Here, there are no allegations of apprehension by the

police or any other government actor at the time Feis required medical

care.

        Plaintiffs’ allegations of “custody” include the following: “Feis was in

the custody of government employees at all times”; “[f]irst, in the care and

custody of Massena Police at the scene, then . . . McGrath and Fire

Department Driver at the scene then during transport, then hospital staff at

Massena Hospital as well as the Massena Police who were at the

hospital”; and all of these individuals “were/are government employees

who had the responsibility to ensure adequate and appropriate medical

                                        12
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 13 of 20




care for . . . Feis, to protect her [Eighth] Amendment rights and to uphold

the oaths of their positions.”5 (Am. Compl. ¶¶ 91-93.)

      However, as explained above, the type of “custody” plaintiffs describe

is not one that triggers Eighth or Fourteenth Amendment protection.

Indeed, plaintiff was “a pedestrian traversing the parking lot of the Super 8

motel . . . when she was struck by [a] motor vehicle and trailer driven by” a

non-party, and, upon arriving to the scene, neither the EMTs nor the police

“attempted to treat . . . Feis as a motor vehicle vs. pedestrian accident

victim, but casually treated her as an intoxicated person that had fallen per

the police statements.” (Id. ¶¶ 84, 152 (emphasis added).) Plaintiffs

“complain[] of the Defendants and their negligence, [and] actions or

inactions taken after the injuries had been sustained,” and allege that

“[t]here were visible injuries that were known, and other injuries that were

diagnosed in part later via imaging, however, the clear need for urgent

medical attention was known by all.” (Id. ¶¶ 110-11.) At most, plaintiffs’


      5
        Plaintiffs allege that officers in the Massena Police Department
“obtained a warrant for the arrest of . . . Feis” on June 9, 2016. (Am.
Compl. ¶ 432.) However, it is entirely unclear what this warrant relates to.
In any event, the accident and ensuing medical attention that is the
subject of this lawsuit occurred on June 5, 2016, days before police
allegedly obtained a warrant.
                                      13
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 14 of 20




claim is for medical malpractice, which is insufficient to support a claim

under § 1983. See Estelle, 429 U.S. at 107.

      As such, because plaintiffs are not within the protections of the

Eighth or Fourteenth Amendments, they fail to state a viable constitutional

claim against the moving defendants. See id. Accordingly, the motions of

Maravegias, Cessna, Lamb, and MVEU and McGrath seeking dismissal of

plaintiffs’ claim for “(Gross Negligence)[:] [v]iolations of 42 U.S.C. [§] 1983:

Eighth and Fourteenth Amendments - right to adequate medical care and

protection,” (Dkt. Nos. 92, 103, 162, 169), are granted and the claims are

dismissed as against them.

      2.    “Collusion” Claim Against MVEU and McGrath Only

      MVEU and McGrath characterize plaintiffs’ “collusion” claim as one

for conspiracy pursuant to § 1983,6 and seek dismissal of such claim on

the basis that plaintiffs’ allegations are entirely conclusory, and there is no



       6
        Plaintiffs do not oppose the characterization of this claim as one
for conspiracy, (Dkt. No. 169 at 8-9), and, based on the allegations in the
complaint, (see, e.g., Am. Compl. ¶¶ 446-47, 449-52), the court finds no
reason to disagree. See Master-Halco, Inc. v. Scillia Dowling & Natarelli,
LLC, 739 F. Supp. 2d 109, 116 n.5 (D. Conn. 2010) (“In both the criminal
and civil context, courts commonly use ‘collusion’ and ‘conspiracy’
synonymously, or they treat the former as evidence of the latter.”).
                                       14
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 15 of 20




underlying constitutional violation. (Dkt. No. 169, Attach. 1 at 13-15.)

      Here, because plaintiffs’ only alleged constitutional claim, a claim for

for “(Gross Negligence)[:] [v]iolations of 42 U.S.C. [§] 1983: Eighth and

Fourteenth Amendments - right to adequate medical care and protection,”

is dismissed, the derivative conspiracy claim must also be dismissed. See

Walker v. Fitzpatrick, 814 F. App’x 620, 625 (2d Cir. 2020) (“[W]hen none

of the underlying section 1983 causes of action can be established, the

claim for conspiracy also fails.” (internal quotation marks and citation

omitted)). Accordingly, MVEU and McGrath’s motion to dismiss plaintiffs’

claim for “collusion,” (Dkt. No. 169), is granted, and the claim is dismissed

as against them.

      3.    “Violation of Privacy” Claim Against Maravegias and Cessna

            Only

      Maravegias and Cessna argue that plaintiffs’ privacy claim must be

dismissed because plaintiffs have failed to establish a prima facie case for

such claim, and, in any event, the claim is untimely.7 (Dkt. No. 92, Attach.

2 at 7-9; Dkt. No. 103, Attach. 6 at 8-9.) In response, plaintiffs maintain


      7
         As discussed in Part IV.A.1, the court assumes, without deciding,
that plaintiffs’ claims are timely.
                                      15
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 16 of 20




that they state a valid claim because Maravegias and Cessna were the

treating physicians at the time Feis arrived at the hospital, and, during this

time, “protected medical information was shared with police in the

[emergency room] waiting area according to the recorded statement of

Randy J. Fenton,” and, although “Mr. Fenton does not specify who shared

the information,” because Maravegias and Cessna were the treating

physicians “for several hours, it is assumed that [they] shared confidential

information in a public forum.” (Dkt. No. 116 at 7; Dkt. No. 117 at 9.)

      Although plaintiffs do not specifically reference the Health Insurance

Portability and Accountability Act (HIPAA), the court liberally construes

plaintiffs’ claim that Maravegias and Cessna are “suspected to have shared

the medical information of . . . Feis with the Massena Police officers and

the Fenton[]s without consent,” (Am. Compl. ¶ 676), as alleging that

Maravegias and Cessna violated plaintiffs’ rights to the confidentiality of

Feis’ medical records as provided for under HIPAA. See 42 U.S.C.

§§ 1320d-1 to 7. HIPAA, however, does not confer a private right of action.

See Gray v. Ramos, No. 19 Civ. 3836, 2021 WL 795166, at *7 n.7

(S.D.N.Y. Mar. 2, 2021) (“Because Plaintiff has no private right of action

under HIPAA, Plaintiff cannot establish that [defendant] violated his

                                      16
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 17 of 20




constitutional rights by disclosing private medical information protected by

HIPAA.”); Marquez v. Klein, No. 19-CV-8867, 2019 WL 5551872, at *2

(S.D.N.Y. Oct. 28, 2019) (“Plaintiff’s claims under HIPAA must be

dismissed because there is no private right of action under that statute or

the privacy rules.” (citations omitted)).

        As such, because plaintiffs have no private right of action under

HIPAA, they fail to state a claim against Maravegias and Cessna for failing

to keep Feis’ medical records private. Accordingly, Maravegias’ and

Cessna’s motions to dismiss plaintiffs’ claim for a “violation of privacy,”

(Dkt. Nos. 92, 103), are granted, and the claim is dismissed as against

them.

        4.   “False Light” Claim Against Maravegias Only

        Maravegias argues that plaintiffs’ false light claim must be dismissed

because New York does not recognize such a claim, and, alternatively,

should the court construe this as a defamation claim, such claim is

untimely. (Dkt. No. 92, Attach. 2 at 9-11.) In response, plaintiffs maintain

that, as to the false light claim, Maravegias’ “actions fall into the category of

Falsifying Business Records in the Second Degree (Class A

Misdemeanor), N.Y. Penal Law 175.05, and fraudulent medical records

                                       17
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 18 of 20




practices.” (Dkt. No. 117 at 9.) As clarified by plaintiffs’ response, it is

clear that there is no private right of action to enforce either state or federal

criminal statutes. McFadden v. Ortiz, No. 5:12-CV-1244, 2013 WL

1789593, at *3 (N.D.N.Y. Apr. 26, 2013). Thus, even if Maravegias

violated some criminal statute, plaintiffs may not bring a claim based on

those statutes to enforce New York Criminal Law. See id. Accordingly,

Maravegias’ motion to dismiss plaintiffs’ false light claim, (Dkt. No. 92), is

granted, and the claim is dismissed as against her.

B.    The Town’s Motion

      The Town moves to dismiss for improper service under Rule 12(b)(5).

(Dkt. No. 114, Attach. 2.) Specifically, the Town asserts that plaintiffs filed

their original complaint on May 21, 2020, and, as of November 1,

2020—the filing of the Town’s motion—the Town had not been served. (Id.

at 8.) However, the Town’s motion became moot when plaintiffs served it

in December 2020, (Dkt. No. 147), in accordance with an extension

afforded by the court, (Dkt. No. 140), and no arguments have since been

made regarding the propriety of such service. Thus, the Town’s motion to

dismiss for deficient service, (Dkt. No. 114), is denied as moot.

                                V. Conclusion

                                       18
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 19 of 20




     WHEREFORE, for the foregoing reasons, it is hereby

     ORDERED that Maravegias’ motion to dismiss (Dkt. No. 92) is

GRANTED; and it is further

     ORDERED that Cessna’s motion to dismiss (Dkt. No. 103) is

GRANTED; and it is further

     ORDERED that the Town’s motion to dismiss (Dkt. No. 114) is

DENIED as moot; and it is further

     ORDERED that Lamb’s motion to dismiss (Dkt. No. 162) is

GRANTED; and it is further

     ORDERED that the motion to dismiss of MVEU and McGrath (Dkt.

No. 169) is GRANTED; and it is further

     ORDERED that all claims against Maravegias, Cessna, Lamb,

MVEU, and McGrath are DISMISSED and the Clerk is directed to

TERMINATE them from this action; and it is further

     ORDERED that the parties contact Magistrate Judge Christian F.

Hummel to schedule further proceedings; and it is further

     ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.


                                     19
Case 8:20-cv-00566-GLS-CFH Document 179 Filed 08/02/21 Page 20 of 20




IT IS SO ORDERED.

August 2, 2021
Albany, New York




                                    20
